Title: To Thomas Jefferson from Murray & Mumford, 21 December 1793
From: Jefferson, Thomas
To: Murray & Mumford



Sir
New York Decr. 21st. 1793

We are authorised by Messrs. Marshal Jenkins & Son of Hudson, to acquaint you, that if our government intend building vessels of War to defend the commerce of the United States, that they will contract to build a frigate; and will transmit the terms, on our receiving information officially at any time hereafter, that such a measure is necessary. We are very respectfully sir Yr. most obedt: servts

Murray & Mumford

